                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


CHARLES RICHARD QUADE,

               Plaintiff,

v.                                                                  No. 1:19-cv-00125-MV-SCY

JANE ANNE (CAREY) QUADE, et al.,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s failure to timely file an amended

complaint.

       Plaintiff filed a Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 to set aside a divorce

decree issued by a Texas state court. See Doc. 1, filed February 13, 2019 ("Complaint"). United

States Magistrate Judge Steven C. Yarbrough notified Plaintiff that the Complaint failed to state a

claim pursuant to 42 U.S.C. § 1983, that several of the Defendants had judicial immunity from

monetary damages claims, and that this Court does not have subject-matter jurisdiction to review

a case that was resolved in a state court. See Doc. 13 at 2-3. Judge Yarbrough granted Plaintiff

leave to file an amended complaint which contains a short and plain statement of the grounds for

the Court's jurisdiction and states a claim on which relief may be granted as to each of the

Defendants. Judge Yarbrough also notified Plaintiff that failure to timely file such an amended

complaint may result in dismissal of the case without prejudice. Plaintiff did not file an amended

complaint by the April 29, 2019, deadline. The Court will, therefore, dismiss this case without

prejudice and will deny the motions to strike filed by Defendant Quade's attorney as moot.
IT IS ORDERED that:

(i)     This case is DISMISSED without prejudice.

(ii)    Defendant Quade's Motion to Strike, Doc. 11, filed March 27, 2019, is DENIED

        as moot.

(iii)   Defendant Quade's Second Motion to Strike, Doc. 16, filed April 12, 2019, is

        DENIED as moot.




                                     _________________________________
                                     MARTHA VÁZQUEZ
                                     UNITED STATES DISTRICT JUDGE




                                        2
